Matter of Angela N.L. (Ying L.) (2017 NY Slip Op 06650)





Matter of Angela N.L. (Ying L.)


2017 NY Slip Op 06650


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-06215
 (Docket No. B-8133-15)

[*1]In the Matter of Angela N.L. (Anonymous). Forestdale, Inc., respondent; Ying L. (Anonymous), et al., appellants.


Center for Family Representation, New York, NY (Michele Cortese and Greenberg Traurig, LLP [John C. Molluzzo, Jr., and Karen I. Bray], of counsel), for appellant Ying L.
Lewis S. Calderon, Jamaica, NY, for appellant Hang B. L.
Rosin Steinhagen Mendel, New York, NY (Douglas H. Reiniger of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and John A. Newbery of counsel), attorney for the child.

DECISION & ORDER
Separate appeals by the mother and the father from an order of fact-finding and disposition of the Family Court, Queens County (Marybeth S. Richroath, J.), dated June 1, 2016. The order of fact-finding and disposition, upon an order of that court dated September 24, 2015, granting the petitioner's motion for summary judgment on the issue of whether the mother and the father severely abused the subject child, and after a dispositional hearing, terminated the parental rights of both parents and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of the Administration for Children's Services of the City of New York for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
After finding that the mother and the father derivatively severely abused the subject child based upon the homicide of the child's older sibling, the Family Court changed the permanency goal for the child to placement for adoption (see Matter of Angela N. L. [Ying L.], ___ AD3d ___ [Appellate Division Docket No. 2015-02636; decided herewith]). Contrary to the contentions of the mother and the father, the court properly determined, after a dispositional hearing, that termination of their parental rights and freeing the child for adoption would be in the child's best interests (see Social Services Law § 384-b[8][f]; Matter of Shaquan D.M. [Shaquanna M.], 150 AD3d 1119, 1120; Matter of Stephon B.M. [Barry J.M.], 149 AD3d 1080, 1081; Matter of Vivienne Bobbi-Hadiya S. [Makena Asanta Malika McK.], 126 AD3d 545, 547).
The father's remaining contention is without merit.
HALL, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court